Citation Nr: 0503435	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left foot condition, 
to include the amputation of the left little toe and 
metatarsal of the left foot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1954 to June 1956.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Procedural History

In January 2001, the RO in Montgomery, Alabama received the 
veteran's claim of entitlement to service connection for a 
left foot disorder which resulted in the amputation of the 
veteran's left little toe and metatarsal of the left foot.  
In a November 2001 rating decision, the St. Petersburg, 
Florida, RO denied the claim.  The veteran disagreed with the 
November 2001 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2002.

This matter was previously before the Board in September 
2003.  At that time, the matter was remanded in order to 
provide the veteran with adequate notice under the VCAA.  The 
additional development was completed, and in October 2004 the 
RO in Huntington, West Virginia issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim.  The case is once again before the Board.

Issues not on appeal

By rating decision in March 1974 the Montgomery, Alabama RO 
denied the veteran's claim for service connection for a left 
knee disorder.  In a December 2001 statement, the veteran 
requested to have his claim for service connection for a left 
knee disorder reopened.  To that end, he submitted a 
physician's statement as proposed new and material evidence.  
The record does not indicate that the veteran's December 2001 
request to reopen his previously denied claim of service 
connection for a left knee disability has been adjudicated.  
Accordingly, the matter is referred to the RO for further 
action.  

In his substantive appeal, the veteran made a claim for 
service connection for a back disorder, claimed as secondary 
to his foot problems.  That claim was not adjudicated by the 
RO.  In light of the decision rendered by the Board herein, 
the secondary service connection claim is effectively moot.  
To the extent that the veteran still wishes to pursue a claim 
for service connection for a back disorder he is advised to 
contact the RO.


FINDING OF FACT

The medical evidence of record attributes the veteran's left 
foot condition, to include the amputation of the left little 
toe and metatarsal of the left foot, to non service-connected 
disabilities, specifically diabetic neuropathy and infection 
of a stasis wound.  


CONCLUSION OF LAW

A left foot condition, to include the amputation of the left 
little toe and metatarsal of the left foot, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
left foot disability.  Specifically, he contends that his 
foot disorder is due to his military service, contending that 
the shoes he wore in service were too tight or, in the 
alternative, that in-service frostbite resulted in the 
amputation of the left little toe and metatarsal of the left 
foot.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2002 SOC, January 2003 SSOC, February 
2003 SSOC and the October 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, as directed in the Board's September 2003 
remand, a letter was sent to the veteran in February 2004 
which was specifically intended to address the requirements 
of the VCAA.  See the Board's September 13, 2003 Remand, page 
5.  The February 2004 letter from the RO explained in detail 
the evidence needed to substantiate a claim for service 
connection.  Crucially, the February 2004 letter specifically 
notified the veteran that evidence "that your disability is 
a result of your military services" was required for his 
service connection claims to be successful.  Additionally, 
this letter went on to describe sources of evidence helpful 
to his claim and provided the veteran with a list of the 
evidence already received.  Thus, this letter along with the 
SSOCs, SOC and the November 2001 rating decision not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2004 VCAA letter, the veteran was informed that VA 
would get "relevant records from any federal agency.  This 
may include medical records from the military, from VA 
hospitals . . . or from the Social Security Administration."  
The February 2004 letter further advised that VA would "make 
reason efforts to get . . . relevant records not held by a 
federal agency" 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2004 letter that 
he was responsible to provide the "enough information about 
your records so that we can request them from the person or 
agency who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents, such as private medical records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2004 letter requested that 
the veteran "Please provide us with any evidence or 
information you may have pertaining to your claim."  The 
Board believes that the VCAA notice provided by the RO 
complied with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board notes that even though the February 2004 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

The Board additionally notes that the fact that the veteran's 
claim was next adjudicated by the RO in October 2004, prior 
to the expiration of the one-year period following the 
February 2004 completion of the notification of the veteran 
of the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary of VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, identified private medical records and several 
private medical opinions.  

After having considered the record on appeal, the Board does 
not find the ordering a VA medical examination to be 
necessary.  In this case, the record is devoid of any 
evidence, apart from the veteran's assertions, that the 
veteran had a foot disorder in service or for years 
thereafter.  The veteran's service medical records are 
negative for any complaints, findings or diagnoses involving 
a foot disorder.  Furthermore, there is no medical evidence 
suggestive of a relationship between the veteran's recently 
diagnosed disability and his military service.  

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no objective 
evidence of foot trauma or frostbite in service.  

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  
Accordingly, the Board has determined that a medical 
examination or medical opinion is not necessary in the 
instant case

The Board additionally has considered whether or not a 
further remand might be in order to obtain the veteran's 
social security administration disability records.  The 
evidence of record in the veteran's claims file indicates 
that the veteran stopped working in 1980 and was subsequently 
awarded Social Security (SSA) disability benefits.  However, 
the evidence of record also indicates that the disability at 
issue was the veteran's back condition.  There is no basis in 
the record for believing that SSA records would be supportive 
of the veteran's claim, and the veteran does not appear to so 
contend.  Accordingly, a SSA determination based on a back 
disability would have no relevance in this case and need not 
be obtained. 
See Brock v. Brown, 10 Vet. App. 155, 161 (1997).  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In his October 2002 substantive 
appeal, the veteran indicated that he did not want a hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Factual Background

The veteran's DD Form 214 indicated that he served in Korea 
after the cessation of hostilities there.  His military 
occupational specialty was motor vehicle mechanic.  On his 
DD-214, his height was listed as 6'7" and his weight was 290 
pounds. 

The veteran's service medical records have been obtained and 
associated with the claims folder.  The records are 
pertinently negative for reference to any treatment of a foot 
disability or cold injury to the feet during service.  The 
veteran's May 1956 report of medical history, which was 
completed in connection with his separation from service, 
includes his statement that his only health problems were 
complaints of back and knee pain.  The veteran denied foot 
trouble.  In connection with the examination, the veteran was 
orthopedically evaluated for a left knee problem, which 
evidently has originated when the veteran was playing high 
school football in 1952.  The left foot was not mentioned.

Of record is the report of a  March 1988 VA examination.  The 
veteran was 6'8" in height and was estimated to weigh 385 
pounds (the limit of the scale was 300 pounds). A history of 
phlebitis of the left leg in 1972 with vein stripping in 1975 
was noted.  Cyanosis of the left foot was noted.  The 
diagnosis was varicose veins and venous insufficiency of the 
left leg.  The veteran's military service or any incident 
thereof was not mentioned.
 
Recent medical evidence indicates that the veteran has a 
myriad of medical problems, to include adult onset diabetes, 
diabetic neuropathy and chronic pain syndrome.  A December 
2000 record indicates that he was prescribed twenty-seven 
(27) different medications.  His weight continued to be 
estimated to be in excess of 350 pounds; a July 2000 medical 
record contains the annotation "unable to weigh".

In January 2001, Dr. B.H. noted the veteran's history of 
amputation of the left little toe and metatarsal of the left 
foot and current left foot osteomeyelitis.  Dr. B.H. further 
stated that the veteran's foot amputations were etiologically 
related to the veteran's diabetic neuropathy.  In June 2002 
the veteran submitted an additional letter from Dr. B.H.  The 
June 2002 letter includes Dr. B.H.'s statement that the 
doctor had been treating the veteran for twenty years and was 
aware of "foot and leg problems" that the veteran had 
experienced throughout that period.  Dr. B.H. again noted the 
veteran's history of toe and metatarsal amputation, which he 
attributed to an infected stasis wound on the veteran's leg.  
Finally, Dr. B.H. noted that "[the veteran] attributes the 
etiology of all of these problems to his time in the Armed 
Forces."

Treatment notes and undated letter from Dr. W. were submitted 
by the veteran in July 2002.  Dr. W. indicates that the 
veteran suffers pain in his feet when standing but does not 
detail treatment or a diagnosis.  The pain in the veteran's 
feet was related by the doctor to the residuals of a 1980 ( 
i.e., post-service) motor vehicle accident.  

Analysis

The veteran seeks entitlement to service connection for a 
left foot condition, to include amputation of the left little 
toe and left metatarsal.  As discussed above, he contends 
that exposure to the cold during service and the provision by 
the Army of allegedly incorrectly sized footwear during 
service in the mid-1950s caused his current left foot 
problems.  

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

The competent medical evidence of record, including the 
statements of Dr. B.H., indicate that the veteran has 
significant disability of his left foot.  Hickson element (1) 
is therefore satisfied.  

With respect to the second element Hickson element, in-
service incurrence of disease or injury, the Board notes that 
the veteran's service medical records are wholly absent any 
reference to treatment during service of a foot condition or 
a cold injury.  Concerning the alleged cold injury, although 
the veteran served in Korea, he arrived there after the 
cessation of hostilities and served as a motor vehicle 
mechanic.  The presumptions pertaining to combat veterans are 
thus inapplicable.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

The veteran now contends that he was issued improper footwear 
during service and that this caused pain and injury to his 
feet.  The Board has noted the veteran's exceptional size and 
can readily imagine that finding appropriate military 
footwear from him might be difficult. However, there is no 
objective evidence in the record that he was in fact supplied 
with ill-fitting footwear.  Crucially, although the veteran 
specifically reported knee trouble in connection with his May 
1956 separation examination, which led to an orthopedic 
consultation, he did not mention any foot problems, and none 
were medically identified.  If the veteran's footwear had 
been as poorly fitting as he now contends, one would expect 
that there would be complaints on his part during service 
and/or physical evidence such as bunions, blisters and the 
like.  

The Board finds the contemporaneous evidence from the 
veteran's military service to be persuasive.  The service 
medical records show no disability of or injury to the 
veteran's left foot at any time during service, and no 
pertinent complaints referable to the left foot, including at 
the orthopedic evaluation at separation.  Such records are 
more reliable in the Board's view than the veteran's distant 
recollections of events now almost 50 years past.  The 
veteran's memory may be dimmed with time.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. 

Notably, despite a claims history dating back to March 1974, 
it was not until December 2001, incident to the veteran's 
claim for compensation for a left foot disability, that the 
veteran first began describing any left foot condition and 
attributing it to in-service events.  The Board finds it 
significant that this account corresponds to the filing of 
his claim for service connection in December 2001.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
[although VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party, personal interest 
may affect the credibility of the evidence].  Of particular 
interest in this connection is the March 1988 VA physical 
examination report, which indicated left  foot problems due 
to varicosities of the left leg.  The veteran did not mention 
his military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].    

In summary, therefore, the Board places greater weight of 
probative value on the veteran's entire medical history, in 
particular the pertinently negative service medical records 
and the veteran's account of his condition in May 1956, than 
the relatively recent December 2001 assertions by the veteran 
that he suffered from foot problems in service.  Hickson 
element (2), in-service incurrence of disease or injury, is 
not satisfied and the claim fails on that basis alone.  

For the sake of completeness the Board will address the 
remaining Hickson element, medical nexus.  In short, although 
various causes have been presented concerning the veteran's 
left foot, the veteran is the only person who has ascribed 
these problems to his military service decades ago. 

As indicated in the factual background above, there are of 
record two private medical opinions concerning the nature and 
etiology of the veteran's foot complaints.  The first, Dr. 
B.H.'s January 2001 letter indicated that the veteran's left 
foot disability was a consequence of diabetic neuropathy; no 
event in service was identified.  Subsequently, the veteran 
submitted an additional medical opinion from Dr. B.H.  The 
doctor's June 2002 letter, while including the veteran's 
report of foot problems beginning in 1957 as well as the 
doctor's impression that "the veteran attributes the 
etiology of all of these problems to his time in the Armed 
Services" is notably absent any medical opinion from Dr. 
B.H. attributing the veteran's foot disability to service.  

The Board observes that the mere fact that Dr. B.H.'s June 
2002 letter contains the veteran's lay opinion that his 
disabilities are related to events in service does not amount 
to a medical nexus opinion from B.H. attributing the 
veteran's foot condition to service.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  In fact, Dr. B.H.'s letter draws a clear 
distinction in that regard, specifically stating that it was 
the veteran who believed that service the source of his left 
foot disability.  There is absolutely no indication that Dr. 
B.H. endorsed the veteran's theory.  

The letter from Dr. W. included a statement that in the 
veteran's feet was related to a 1980 motor vehicle accident.  
Although this opinion is inconsistent with the remainder of 
the medical evidence, it is not the Board's function to 
evaluate the statement in any way other than to determine 
whether it furnishes a nexus between the claimed left foot 
disability and the veteran's military service.  Manifestly, 
it does not.  Accordingly, it is not probative to the issue 
on appeal.

Apart from the veteran's own assertions, there is not of 
record any evidence linking the veteran's current disability 
to any event in service.  However, it is now well-settled 
that laypersons without medical training such as the veteran 
are not competent to comment on the proper diagnosis, date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, the 
veteran's assertions are not competent medical nexus 
evidence.  

Implicit in the veteran's presentation is the contention that 
his foot problems began in service and continued thereafter.  
If no chronic disability was diagnosed in service, a claim 
can still be substantiated if continuity of symptomatology is 
demonstrated after service. See 38 C.F.R. § 3.303(b) and 
Savage v. Gober, 10 Vet. App. 488 (1997).  However, in this 
case there is no disability diagnosed in service, and the 
objective evidence of record establishes the onset of right 
foot symptoms at the earliest in the early 1970s, at least 15 
years after service.  Moreover, in Voerth v. West, 13 Vet. 
App. 117 (1999), the Court stated that it clearly held in 
Savage that the continuity of symptomatology provisions of 
section 3.303 do not relieve a claimant of the burden of 
providing a medical nexus. As discussed above, such medical 
nexus evidence is lacking in this case.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current left foot disability 
to service.  Hickson element (3) has also not been satisfied.  

In summary, for reasons and bases expressed above Hickson 
elements (2) and (3) have not been met.  A preponderance of 
the evidence is against the veteran's claim.  Accordingly, 
the benefit sought on appeal is denied.  






ORDER

Entitlement to service connection for a left foot condition, 
to include the amputation of the left little toe and 
metatarsal of the left foot, is denied.  




	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


